Electronically Filed
                                                        Supreme Court
                                                        SCWC-XX-XXXXXXX
                                                        12-OCT-2022
                                                        01:28 PM
                                                        Dkt. 17 OGAC

                           SCWC-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                          STATE OF HAWAIʻI,
                   Respondent/Plaintiff-Appellee,

                                 vs.

                        BRANDON FETU LAFOGA,
                             Defendant,

                                 and

                 RANIER INES, also known as Schizo,
                   Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; CASE NO. 1PC161001176)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

            The court accepts Petitioner/Defendant-Appellant

Ranier Ines’s Application for Writ of Certiorari filed on August

18, 2022.

            Under Hawaiʻi Rules of Appellate Procedure Rule 40.1,

this court “may limit the question on review.”      Here, we limit

the question on review to questions presented numbers I and III

of Petitioner’s application for writ of certiorari.
          Oral argument will be scheduled.   The parties will be

notified by the appellate clerk regarding scheduling.

          DATED:   Honolulu, Hawaiʻi, October 12, 2022.

                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama
                               /s/ Sabrina S. McKenna
                               /s/ Michael D. Wilson
                               /s/ Todd W. Eddins




                                 2